DETAILED ACTION
Claims 1 through 52 originally filed 11 June 2020. Claims 1 through 52 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives.
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it compares the invention with the prior art. Correction is required. See MPEP § 608.01(b).

Drawings
The drawings are objected to because the disclosure refers to a Figure 12, but no Figure 12 is present in the drawings. It is likely that reference to figure 12 in the disclosure should be replaced with reference to figure 12a.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "20" has been used to designate both a barrier layer and an active layer. It is likely that reference to barrier layer 20 in p. [0072] of the disclosure should be replaced with barrier layer 203.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Information Disclosure Statement
The information disclosure statement filed 22 March 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.

Specifically, no English translation or concise explanation of relevance has been provided with NPL document 1. See MPEP §609.04(a)III. While "X", "Y", or "A" indicators on a search report can serve as a concise explanation of relevance, this requirement is not satisfied by a mere statement that a reference was cited in a search report.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 through 23 and 32 through 35 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, this claim requires a second semiconductor layer without a first semiconductor layer within the dependency chain of this claim. When using ordinal designations, it is necessary to start with an initial ordinal designation such as "first" and introduce further elements in numerical order from that point. Failure to adhere to such an ordering creates the implication of additional elements without strictly indicating the presence thereof. Due to this implication, it is unclear whether or not the claim actually requires the presence of the implied features. As such, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, this claim will be interpreted as requiring no elements other than those explicitly stated.

Regarding claims 18 through 23, each of these claims depend properly from claim 17 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 17.

Regarding claim 32, this claim introduces an "epitaxial region". However, parent claim 24 has already introduced an "upper epitaxial region" and a "lower epitaxial region". This newly introduced region would be the third epitaxial region within this claim, but is not designated in a manner that allows differentiation between the "epitaxial region" introduced in this claim and the other epitaxial regions introduced in the parent claim. As such, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, the "epitaxial region" of this claim will be interpreted as a third epitaxial region.

Regarding claims 33 through 35, each of these claims depend properly from claim 32 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 32.

Claims 42 and 47 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01.

Regarding claim 42, this claim requires "A PL peak wavelength of InGaAsP does not exceed 900 nm". However, the fact that InGaAsP exhibits a peak wavelength that does not exceed 

Regarding claim 47, this claim requires "A PL peak wavelength of InGaAsP does not exceed 900 nm". However, the fact that InGaAsP exhibits a peak wavelength that does not exceed 900nm does not appear to be relevant to any claimed feature. Specifically, no claimed emission layer is required to be of this material. Thus, there is no structural cooperative relationship between this requirement and any claimed feature. As such, this claim is deemed indefinite for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. For the remainder of this action, this requirement will be regarded as a factual statement of trivia that is inherently true for some arrangement of the noted composition but carries no weight within the claims beyond a simple statement of fact.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 6, 16 through 18, 23 through 27, 29, 30, and 37 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (Johnson, US Pub. 2012/0236891).

Regarding claim 1, Johnson discloses, "A GaAs substrate" (p. [0069] and Fig. 4, pt. 420).  "A multi-layer structure on the GaAs substrate" (p. [0068] and Fig. 4, pts. 400 and 420).  "Wherein the multi-layer structure comprises an active region" (p. [0068] and Fig. 4, pts. 400 and 412).  "[The active region] comprising one or more active layers" (p. [0068], [0074], Fig. 4, pt. 412, and Fig. 7, pt. 700).  "Wherein at least one of the one or more active layers comprises at least one well layer" (p. [0074] and Fig. 7, pt. 712).  "The at least one well layer comprises a material selected from the group consisting of InGaAs, InAlGaAs, GaAsSb, GaAs, AlGaAs, AlGaAsSb, GaAsP and InGaAsP" (p. [0074] and Fig. 7, pt. 712).  "A first semiconductor layer inside or outside the active region" (p. [0068] and Fig. 4, pt. 400, where VCSEL 400 includes numerous layers that read on this first semiconductor layer).  "Wherein the first semiconductor layer comprises a material selected from the group consisting of AlGaAsP, AlGaAsPN, AlGaAsPSb, AlGaAsPBi, InAlGaP, InAlGaPN, InAlGaPSb, InAlGaPBi, InGaAsP, InGaAsPN, InGaAsPSb, InGaAsPBi, InGaP, InGaPN, InGaPSb, InGaPBi and InAlGaAsP" (p. [0066] and [0074]).  

Regarding claim 2, Johnson discloses, "Wherein the first semiconductor layer is inside the active region" (p. [0074] and Fig. 7, pts. 700 and 714).  "At least one of the one or more active 

Regarding claim 3, Johnson discloses, "Wherein the first semiconductor layer is outside the active region" (p. [0066], Fig. 2, pt. 118, and Fig. 4, pt. 414).  "The first semiconductor layer disposed outside the active region further comprises a material selected from the group consisting of GaAsP, AlGaAs and GaAs" (p. [0066], Fig. 2, pt. 118, and Fig. 4, pt. 414).  

Regarding claim 4, Johnson discloses, "Wherein at least one of the one or more active layers comprises an intermediate layer" (p. [0074] and Fig. 7, pt. 711).  "The intermediate layer is disposed above or below the at least one well layer" (p. [0074] and Fig. 7, pts. 711, 712, and 714).  "The intermediate layer comprises a material selected from the group consisting of GaAs, AlGaAs, AlGaAsP, AlGaAsPN, AlGaAsPSb, AlGaAsPBi, InAlGaP, InAlGaPN, InAlGaPSb, InAlGaPBi, InGaAsP, InGaAsPN, InGaAsPSb, InGaAsPBi, InGaP, InGaPN, InGaPSb, InGaPBi, InAlGaAsP and GaAsP" (p. [0074] and Fig. 7, pt. 711).  

Regarding claim 5, Johnson discloses, "Wherein at least one of the one or more active layers further comprises at least one barrier layer" (p. [0074] and Fig. 7, pts. 700 and 714).  "The intermediate layer is disposed in the at least one barrier layer and/or in between the at least one barrier layer and the at least one well layer" (p. [0074] and Fig. 7, pts. 711, 712, and 714).  

Regarding claim 6, Johnson discloses, "Wherein at least one of the one or more active layer comprises an intermediate layer" (p. [0074] and Fig. 7, pt. 711).  "The intermediate layer is disposed in the at least one barrier layer and/or between the at least one barrier layer and the at least one well layer" (p. [0074] and Fig. 7, pts. 711, 712, and 714).  "The intermediate layer comprises a material selected from the group consisting of GaAs, AlGaAs, AlGaAsP, AlGaAsPN, AlGaAsPSb, AlGaAsPBi, InAlGaP, InAlGaPN, InAlGaPSb, InAlGaPBi, InGaAsP, InGaAsPN, InGaAsPSb, InGaAsPBi, InGaP, InGaPN, InGaPSb, InGaPBi, InAlGaAsP and GaAsP" (p. [0074] and Fig. 7, pt. 711).  

Regarding claim 16, Johnson discloses, "Wherein the semiconductor laser diode is a VCSEL or an EEL" (p. [0068] and Fig. 4, pt. 400).  

Regarding claim 17, Johnson discloses, "A GaAs substrate" (p. [0069] and Fig. 4, pt. 420).  "A multi-layer structure on the GaAs substrate" (p. [0068] and Fig. 4, pts. 400 and 420).  "Wherein the multi-layer structure comprises an active region" (p. [0068] and Fig. 4, pts. 400 and 412).  "[The active region] comprising one or more active layers" (p. [0068], [0074], Fig. 4, pt. 412, and Fig. 7, pt. 700).  "Wherein at least one of the one or more active layers comprises at least one barrier layer and at least one well layer" (p. [0074] and Fig. 7, pts. 712 and 714).  "The at least one well layer comprises a material selected from the group consisting of InGaAs, InAlGaAs, GaAsSb, GaAs, AlGaAs, AlGaAsSb, GaAsP and InGaAsP" (p. [0074] and Fig. 7, pt. 712).  "A second semiconductor layer disposed in the at least one barrier layer" (p. [0074] and Fig. 7, pt. 711).  "Wherein the second semiconductor layer is GaAsP" (p. [0074] and Fig. 7, pt. 711).  "An intermediate layer disposed in the at least one barrier layer and/or between the at least one barrier 

Regarding claim 18, Johnson discloses, "At least one spacer layer" (p. [0066], Fig. 2, pt. 118, and Fig. 4, pt. 414).  "Wherein the at least one spacer layer is disposed above and/or below the active region" (p. [0066], Fig. 2, pt. 118, and Fig. 4, pt. 414).  "The at least one spacer layer comprises a material selected from the group consisting of GaAs, AlGaAs, AlGaAsP, AlGaAsPN, AlGaAsPSb, AlGaAsPBi, InAlGaP, InAlGaPN, InAlGaPSb, InAlGaPBi, InGaAsP, InGaAsPN, InGaAsPSb, InGaAsPBi, InGaP, InGaPN, InGaPSb, InGaPBi, InAlGaAsP and GaAsP" (p. [0066], Fig. 2, pt. 118, and Fig. 4, pt. 414).  

Regarding claim 23, Johnson discloses, "Wherein the semiconductor laser diode is a VCSEL or an EEL" (p. [0068] and Fig. 4, pt. 400).  

Regarding claim 24, Johnson discloses, "A GaAs substrate" (p. [0069] and Fig. 4, pt. 420).  "A multi-layer structure on the GaAs substrate" (p. [0068] and Fig. 4, pts. 400 and 420).  "Wherein the multi-layer structure comprises a lower epitaxial region located on the GaAs substrate" (p. [0068] and Fig. 4, pts. 400 and 414).  "An active region located on the lower epitaxial region" (p. 

Regarding claim 25, Johnson discloses, "Wherein the one carrier confinement layer is disposed in the active region and is adjacent to or substantially in contact with the upper epitaxial region or the lower epitaxial region" (Fig. 2, pts. 122 and 146, where confinement layer 146 may validly be regarded as a component of active region 122 rather than layer 120).  

Regarding claim 26, Johnson discloses, "Wherein the one carrier confinement layer is disposed in the upper epitaxial region or the lower epitaxial region and is adjacent to or substantially in contact with the active region" (p. [0063] and Fig. 2, pts. 120, 122, and 146).  

Regarding claim 27, Johnson discloses, "Wherein the upper epitaxial region or the lower epitaxial region further comprises an upper spacer layer in the upper epitaxial region or a lower spacer layer in the lower epitaxial region,… or the upper epitaxial region and the lower epitaxial region further comprise an upper spacer layer in the upper epitaxial region and a lower spacer layer in the lower epitaxial region" (p. [0065] and Fig. 2, pts. 118, 120, 148, and 150).  "A part of or an 

Regarding claim 29, Johnson discloses, "Wherein the active region further comprises a first surface, a second surface and another carrier confinement layer" (p. [0065] and Fig. 2, pts. 122 and 142).  "The first surface is a surface of the active region facing the lower epitaxial region" (p. [0063] and Fig. 2, pts. 118 and 122).  "The second surface is a surface of the active region facing the upper epitaxial region" (p. [0063] and Fig. 2, pts. 120 and 122).  "The one carrier confinement layer is disposed above or below one of the first surface and the second surface" (p. [0065] and Fig. 2, pts. 122 and 146).  "The another carrier confinement layer is disposed above or below another of the first surface and the second surface" (p. [0065] and Fig. 2, pts. 122 and 142).  

Regarding claim 30, Johnson discloses, "Wherein one surface of the one carrier confinement layer or another carrier confinement layer is the first surface or the second surface" (p. [0065] and Fig. 2, pts. 122, 142, and 146).  

Regarding claim 37, Johnson discloses, "Wherein the semiconductor laser diode is a VCSEL or an EEL" (p. [0074] and Fig. 7, pt. 714).  

Claims 38 through 40 rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Huang, US Patent 6,782,021).

Regarding claim 38, Huang discloses, "A GaAs substrate" (col. 5, lines 10-22 and Fig. 2C, pt. 202).  "A multi-layer structure on the GaAs substrate" (col. 5, lines 10-22 and Fig. 2C, pts. 200 and 202).  "Wherein the multi-layer structure comprises an active region" (col. 5, lines 10-22 and Fig. 2C, pt. 210).  "[The active region] comprising one or more quantum dot structures" (col. 5, lines 10-22 and Fig. 2C, pt. 210).  "Wherein at least one of the one or more quantum dot structures comprises a quantum dot, a wetting layer and a cap layer" (col. 10, lines 40-50 and Fig. 6B, pts. 210, 655, 660, and 690).  "Wherein the quantum dot and/or the wetting layer comprises a material selected from the group consisting of InGaAs, InAlGaAs, GaAsSb, GaAs, AlGaAs, AlGaAsSb, GaAsP and InGaAsP" (col. 10, lines 40-50 and Fig. 6B, pts. 655).  Huang does not explicitly disclose, "The cap layer comprises a material selected from the group consisting of AlGaAsP, AlGaAsPN, AlGaAsPSb, AlGaAsPBi, InAlGaP, InAlGaPN, InAlGaPSb, InAlGaPBi, InGaAsP, InGaAsPN, InGaAsPSb, InGaAsPBi, InGaP, InGaPN, InGaPSb, InGaPBi and InAlGaAsP."  The examiner takes Official Notice of the fact that it was known to alter the materials of a III-V layer within a laser to include elements from groups III or V as well as adjust the concentrations of those materials so as to adjust the bandgap, refractive index, and lattice constant of the subject layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to alter the noted layer to be composed of one of the noted materials so as to adjust the operation or integrity of the resultant laser by altering the bandgap, refractive index, or lattice constant of the layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 39, Huang discloses, "At least one spacer layer" (col. 10, lines 40-41 and Fig. 6, pt. 610).  "Wherein the at least one spacer layer is disposed above or below the one or more quantum dot structures or between two quantum dot structures of the more quantum dot structures" (col. 10, lines 40-41 and Fig. 6, pts. 210 and 610).  Huang does not explicitly disclose, "The at least one spacer layer comprises a material selected from the group consisting of AlGaAsP, AlGaAsPN, AlGaAsPSb, AlGaAsPBi, InAlGaP, InAlGaPN, InAlGaPSb, InAlGaPBi, InGaAsP, InGaAsPN, InGaAsPSb, InGaAsPBi, InGaP, InGaPN, InGaPSb, InGaPBi and InAlGaAsP."  The examiner takes Official Notice of the fact that it was known to alter the materials of a III-V layer within a laser to include elements from groups III or V as well as adjust the concentrations of those materials so as to adjust the bandgap, refractive index, and lattice constant of the subject layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to alter the noted layer to be composed of one of the noted materials so as to adjust the operation or integrity of the resultant laser by altering the bandgap, refractive index, or lattice constant of the layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 40, Huang discloses, "Wherein the semiconductor laser diode is a VCSEL or an EEL" (col. 5, lines 10-22 and Fig. 2C, pt. 200).  

Claims 41 through 46, and 52 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ubukata (US Patent 6,434,178).

Regarding claim 41, Ubukata discloses, "An InP substrate" (col. 7, lines 53-63 and Fig. 2, pt. 1).  "A multi-layer structure on the InP substrate" (col. 7, lines 53-63 and Fig. 2, pt. 1).  "Wherein the multi-layer structure comprises a lower epitaxial region located on the InP substrate" (col. 7, lines 53-63 and Fig. 2, pts. 1 and 3).  "An active region located on the lower epitaxial region" (col. 7, lines 53-63 and Fig. 2, pts. 3 and 20).  "Wherein the active region comprises an active layer or a plurality of active layers" (col. 7, lines 53-63 and Fig. 2, pts. 4, 6, 8, and 10).  "An upper epitaxial region located on the active region" (col. 7, lines 53-63 and Fig. 2, pts. 9 and 20).  "One or more carrier confinement layers provided in the active region, the lower epitaxial region or the upper epitaxial region" (col. 8, lines 44-45 and Fig. 1, pt. 14).  "Wherein the one or more carrier confinement layers comprises a material selected from the group consisting of InGaP, InAlGaP, InP, InAlAsP, AlAsSb, AlAsBi, AlGaAsSb, AlGaAsBi, AlPSb, AlPBi and InGaAsP" (col. 8, lines 44-45 and Fig. 1, pt. 14).  

Regarding claim 42, Ubukata discloses, "Wherein a PL peak wavelength of InGaAsP does not exceed 900 nm" (it is an inherent fact that the claimed material can have the claimed wavelength range).  

Regarding claim 43, Ubukata discloses, "Wherein the one carrier confinement layer is disposed in the active region and is adjacent to or substantially in contact with the upper epitaxial region or the lower epitaxial region" (Fig. 1, pts. 9, 14, and 20, where confinement layer 14 may validly be regarded as a component of active region 20).  

Regarding claim 44, Ubukata discloses, "Wherein the one carrier confinement layer is disposed in the upper epitaxial region or the lower epitaxial region and is adjacent to or substantially in contact with the active region" (Fig. 1, pts. 9, 14, and 20, where confinement layer 14 may validly be regarded as a component of waveguide layer 9).  

Regarding claim 45, Ubukata discloses, "Wherein the active region further comprises a first surface, a second surface and another carrier confinement layer" (col. 7, lines 53-63 and Fig. 1, pts. 11 and 20).  "The first surface is a surface of the active region facing the lower epitaxial region" (col. 7, lines 53-63 and Fig. 1, pts. 11 and 20).  "The second surface is a surface of the active region facing the upper epitaxial region" (col. 7, lines 53-63 and Fig. 1, pts. 14 and 20).  "The one carrier confinement layer is disposed above or below one of the first surface and the second surface" (col. 7, lines 53-63 and Fig. 1, pts. 14 and 20).  "The another carrier confinement layer is disposed above or below another of the first surface and the second surface" (col. 7, lines 53-63 and Fig. 1, pts. 11 and 20).  

Regarding claim 46, Ubukata discloses, "Wherein one surface of the one carrier confinement layer or another carrier confinement layer is the first surface or the second surface" (col. 7, lines 53-63 and Fig. 1, pts. 11, 14, and 20).  

Regarding claim 52, Ubukata discloses, "Wherein the semiconductor laser diode is a VCSEL or an EEL" (col. 7, lines 53-63, where this manner of laser is an edge emitting laser).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 through 15, 19 through 22, and 32 through 36 rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Ghosh et al. (Ghosh, US Pub. 2017/0256915).

Regarding claim 7, Johnson discloses, "The first semiconductor layer is disposed in the active region" (p. [0074] and Fig. 7, pts. 700 and 712).  Johnson does not explicitly disclose, "Wherein a number of the more active layers is at least two or more."  Ghosh discloses, "Wherein a number of the more active layers is at least two or more" (p. [0049] and Fig. 6, pts. 605).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the teachings of Ghosh.  In view of the teachings of Johnson regarding a laser device having an active layer, the additional inclusion of multiple active layers separated by tunnel junctions as taught by Ghosh would enhance the teachings of Johnson by enabling an increase in output power.

Regarding claim 8, Johnson does not explicitly disclose, "Wherein further comprises an epitaxial region provided between two active layers."  "The epitaxial region further comprises a tunnel junction."  Ghosh discloses, "Wherein further comprises an epitaxial region provided between two active layers" (p. [0049] and Fig. 6, pts. 605 and 610).  "The epitaxial region further comprises a tunnel junction" (p. [0049] and Fig. 6, pts. 610).  It would have been obvious to one 

Regarding claim 9, Johnson does not explicitly disclose, "Wherein the epitaxial region further comprises one or more spacer layers."  "The one or more spacer layers are disposed above and/or below the tunnel junction."  Ghosh discloses, "Wherein the epitaxial region further comprises one or more spacer layers" (Fig. 6, pts. 605, 606, and 610, where each of layers 605, 606, and 610 are separated from one another by unlabeled layers).  "The one or more spacer layers are disposed above and/or below the tunnel junction" (Fig. 6, pts. 605, 606, and 610, where each of layers 605, 606, and 610 are separated from one another by unlabeled layers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the teachings of Ghosh for the reasons provided above regarding claim 7.  

Regarding claim 10, Johnson does not explicitly disclose, "Wherein the epitaxial region further comprises at least one oxidation layer."  "The one or more spacer layers are disposed between the tunnel junction and the at least one oxidation layer, between the tunnel junction and the active layer adjacent to the tunnel junction, or between the at least one oxidation layer and the active layer adjacent to the at least one oxidation layer."  Ghosh discloses, "Wherein the epitaxial region further comprises at least one oxidation layer" (p. [0049] and Fig. 6, pt. 606).  "The one or more spacer layers are disposed between the tunnel junction and the at least one oxidation layer, between the tunnel junction and the active layer adjacent to the tunnel junction, or between the at 

Regarding claim 11, Johnson does not explicitly disclose, "Wherein the first semiconductor layer is disposed in the epitaxial region and is adjacent to or substantially in contact with an active layer."  Ghosh discloses, "Wherein the first semiconductor layer is disposed in the epitaxial region and is adjacent to or substantially in contact with an active layer" (Fig. 6, where the unlabeled layers between 605, 606, and 610 correspond to the first semiconductor layer).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the teachings of Ghosh for the reasons provided above regarding claim 7.  

Regarding claim 12, Johnson discloses, "Wherein the multi-layer structure further comprises another first semiconductor layer" (p. [0074] and Fig. 7, pt. 714).  "The another first semiconductor layer is disposed in at least one of the one or more active layers" (p. [0074] and Fig. 7, pts. 700 and 714).  "At least one of the one or more active layers further comprises at least one barrier layer" (p. [0074] and Fig. 7, pt. 714).  "The another first semiconductor layer is provided in at least a part of or an entire of the at least one barrier layer" (p. [0074] and Fig. 7, pt. 714).  "The another semiconductor layer comprises a material selected from the group consisting of GaAs, AlGaAs, AlGaAsP, AlGaAsPN, AlGaAsPSb, AlGaAsPBi, InAlGaP, InAlGaPN, 

Regarding claim 13, Johnson discloses, "Wherein at least one of the one or more active layers comprises an intermediate layer" (p. [0074] and Fig. 7, pt. 711).  "The intermediate layer is disposed above or below the at least one well layer" (p. [0074] and Fig. 7, pts. 711, 712, and 714).  "The intermediate layer comprises a material selected from the group consisting of GaAs, AlGaAs, AlGaAsP, AlGaAsPN, AlGaAsPSb, AlGaAsPBi, InAlGaP, InAlGaPN, InAlGaPSb, InAlGaPBi, InGaAsP, InGaAsPN, InGaAsPSb, InGaAsPBi, InGaP, InGaPN, InGaPSb, InGaPBi, InAlGaAsP and GaAsP" (p. [0074] and Fig. 7, pt. 711).  

Regarding claim 14, Johnson discloses, "Wherein at least one of the one or more active layers further comprises at least one barrier layer" (p. [0074] and Fig. 7, pt. 714).  "The intermediate layer is disposed in the at least one barrier layer and/or in between the at least one barrier layer and the at least one well layer" (p. [0074] and Fig. 7, pts. 711, 712, and 714).  "A bandgap of the at least one barrier layer is greater than a bandgap of the at least one well layer" (p. [0074] and Fig. 7, pt. 714).  

Regarding claim 15, Johnson discloses, "Wherein the first semiconductor layer is disposed in the at least one barrier layer" (p. [0074] and Fig. 7, pt. 714).  "Bandgap of the first semiconductor layer is greater than a bandgap of the at least one well layer" (p. [0074] and Fig. 7, pt. 714).  

Regarding claim 19, Johnson does not explicitly disclose, "Wherein a number of the more active layers is at least two or more."  "The semiconductor laser diode further comprising an epitaxial region disposed between two active layers."  "The epitaxial region further comprises a tunnel junction."  Ghosh discloses, "Wherein a number of the more active layers is at least two or more" (p. [0049] and Fig. 6, pts. 605).  "The semiconductor laser diode further comprising an epitaxial region disposed between two active layers" (p. [0049] and Fig. 6, pts. 605 and 610).  "The epitaxial region further comprises a tunnel junction" (p. [0049] and Fig. 6, pts. 610).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the teachings of Ghosh for the reasons provided above regarding claim 7.  

Regarding claim 20, Johnson does not explicitly disclose, "Wherein the epitaxial region further comprises one or more spacer layers."  "The one or more spacer layers are disposed above and/or below the tunnel junction."  Ghosh discloses, "Wherein the epitaxial region further comprises one or more spacer layers" (Fig. 6, pts. 605, 606, and 610, where each of layers 605, 606, and 610 are separated from one another by unlabeled layers).  "The one or more spacer layers are disposed above and/or below the tunnel junction" (Fig. 6, pts. 605, 606, and 610, where each of layers 605, 606, and 610 are separated from one another by unlabeled layers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the teachings of Ghosh for the reasons provided above regarding claim 7.  

Regarding claim 21, Johnson does not explicitly disclose, "Wherein the epitaxial region further comprises an oxidation layer."  "The one or more spacers are disposed between the tunnel junction and the oxidation layer, between the tunnel junction and the active layer adjacent to the tunnel junction, or between the oxidation layer and the active layer adjacent to the oxidation layer."  Ghosh discloses, "Wherein the epitaxial region further comprises an oxidation layer" (p. [0049] and Fig. 6, pt. 606).  "The one or more spacers are disposed between the tunnel junction and the oxidation layer, between the tunnel junction and the active layer adjacent to the tunnel junction, or between the oxidation layer and the active layer adjacent to the oxidation layer" (Fig. 6, pts. 605, 606, and 610, where each of layers 605, 606, and 610 are separated from one another by unlabeled layers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the teachings of Ghosh for the reasons provided above regarding claim 7.  

Regarding claim 22, Johnson discloses, "The another second semiconductor layer comprises a material selected from the group consisting of AlGaAsP, AlGaAsPN, AlGaAsPSb, AlGaAsPBi, InAlGaP, InAlGaPN, InAlGaPSb, InAlGaPBi, InGaAsP, InGaAsPN, InGaAsPSb, InGaAsPBi, InGaP, InGaPN, InGaPSb, InGaPBi, InAlGaAsP, GaAsP, GaAs, AlGaAs" (p. [0066], Fig. 2, pt. 118, and Fig. 4, pt. 414).  Johnson does not explicitly disclose, "Wherein the epitaxial region further comprises another second semiconductor layer."  "The another second semiconductor layer is disposed in the epitaxial region and is adjacent to or substantially in contact with an active layer."  Ghosh discloses, "Wherein the epitaxial region further comprises another second semiconductor layer" (Fig. 6, where the unlabeled layers between 605, 606, and 610 correspond to the first semiconductor layer).  "The another second semiconductor layer is disposed 

Regarding claim 32, Johnson does not explicitly disclose, "Wherein the active region comprises a plurality of active layers."  "An epitaxial region is disposed between two active layers of the plurality of active layers."  "The one or more carrier confinement layers is/are disposed in the epitaxial region."  Ghosh discloses, "Wherein the active region comprises a plurality of active layers" (p. [0049] and Fig. 6, pts. 605).  "An epitaxial region is disposed between two active layers of the plurality of active layers" (p. [0049] and Fig. 6, pts. 605 and 610).  "The one or more carrier confinement layers is/are disposed in the epitaxial region" (p. [0049] and Fig. 6, pts. 606).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the teachings of Ghosh for the reasons provided above regarding claim 7.  

Regarding claim 33, Johnson does not explicitly disclose, "Wherein the epitaxial region further comprises a tunnel junction."  Ghosh discloses, "Wherein the epitaxial region further comprises a tunnel junction" (p. [0049] and Fig. 6, pts. 610).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the teachings of Ghosh for the reasons provided above regarding claim 7.  

Regarding claim 34, Johnson does not explicitly disclose, "Wherein the epitaxial region further comprises one or more spacer layers."  "Wherein the spacer layer is disposed above and/or below the tunnel junction."  Ghosh discloses, "Wherein the epitaxial region further comprises one or more spacer layers" (Fig. 6, pts. 605, 606, and 610, where each of layers 605, 606, and 610 are separated from one another by unlabeled layers).  "Wherein the spacer layer is disposed above and/or below the tunnel junction" (Fig. 6, pts. 605, 606, and 610, where each of layers 605, 606, and 610 are separated from one another by unlabeled layers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the teachings of Ghosh for the reasons provided above regarding claim 7.  

Regarding claim 35, Johnson does not explicitly disclose, "Wherein the epitaxial region further comprises an oxidation layer."  "The spacer layer is disposed between the tunnel junction and the oxidation layer, between the tunnel junction and the active layer adjacent to the tunnel junction, or between the oxidation layer and the active layer adjacent to the oxidation layer."  Ghosh discloses, "Wherein the epitaxial region further comprises an oxidation layer" (p. [0049] and Fig. 6, pt. 606).  "The spacer layer is disposed between the tunnel junction and the oxidation layer, between the tunnel junction and the active layer adjacent to the tunnel junction, or between the oxidation layer and the active layer adjacent to the oxidation layer" (Fig. 6, pts. 605, 606, and 610, where each of layers 605, 606, and 610 are separated from one another by unlabeled layers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 36, Johnson does not explicitly disclose, "Wherein the active region comprises a plurality of active layers."  "The epitaxial region between any two active layers of the plurality of active layers is provided with the one or more carrier confinement layers."  Ghosh discloses, "Wherein the active region comprises a plurality of active layers" (p. [0049] and Fig. 6, pts. 605).  "The epitaxial region between any two active layers of the plurality of active layers is provided with the one or more carrier confinement layers" (p. [0049] and Fig. 6, pts. 606).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the teachings of Ghosh for the reasons provided above regarding claim 7.  

Claims 28 and 31 rejected under 35 U.S.C. 103 as being unpatentable over Johnson.

Regarding claim 28, Johnson does not explicitly disclose, "Wherein the upper epitaxial region or the lower epitaxial region further comprises an upper photoelectric confinement layer in the upper epitaxial region or a lower photoelectric confinement layer in the lower epitaxial region,… or the upper epitaxial region and the lower epitaxial region further comprise an upper photoelectric confinement layer in the upper epitaxial region and a lower photoelectric confinement layer in the lower epitaxial region."  "A part of or an entire of the upper photoelectric confinement layer or the lower photoelectric confinement layer is provided with the one carrier confinement layer,… or… a part of or an entire of the upper photoelectric confinement layer and 

Regarding claim 31, Johnson discloses, "Wherein one of the one carrier confinement layer and the another carrier confinement layer comprises a material selected from the group consisting of InAlGaP, InAlGaPN, InAlGaPSb, InAlGaPBi, InGaAsP, InGaAsPN, InGaAsPSb, InGaAsPBi, InGaP, InGaPN, InGaPSb, InGaPBi and InAlGaAsP" (p. [0067] and Fig. 2, pt. 146).  Johnson does not explicitly disclose, "Another of the one carrier confinement layer and the another carrier confinement layer comprises a material selected from the group consisting of AlGaAsP, AlGaAsPN, AlGaAsPSb, AlGaAsPBi, InAlGaP, InAlGaPN, InAlGaPSb, InAlGaPBi and InAlGaAsP."  The examiner takes Official Notice of the fact that it was known to alter the materials of a III-V layer within a laser to include elements from groups III or V as well as adjust the concentrations of those materials so as to adjust the bandgap, refractive index, and lattice constant of the subject layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to alter the noted layer to be composed of one of the noted materials so as to adjust the operation or integrity of the resultant laser by altering the In re Leshin, 125 USPQ 416.

Claim 47 rejected under 35 U.S.C. 103 as being unpatentable over Ubukata.

Regarding claim 47, Ubukata discloses, "Wherein one of the one carrier confinement layer and the another carrier confinement layer comprises a material selected from the group consisting of InGaP, InAlGaP, InP and InGaAsP" (col. 8, lines 27-28 and lines 44-45, and Fig. 1, pts. 11 and 14).  "A PL peak wavelength of InGaAsP does not exceed 900 nm" (it is an inherent fact that the claimed material can have the claimed wavelength range).  Ubukata does not explicitly disclose, "Another of the one carrier confinement layer and the another carrier confinement layer comprises a material selected from the group consisting of InAlAsP, AlAsSb, AlAsBi, AlGaAsSb, AlGaAsBi, AlPSb and AlPBi."  The examiner takes Official Notice of the fact that it was known to alter the materials of a III-V layer within a laser to include elements from groups III or V as well as adjust the concentrations of those materials so as to adjust the bandgap, refractive index, and lattice constant of the subject layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to alter the noted layer to be composed of one of the noted materials so as to adjust the operation or integrity of the resultant laser by altering the bandgap, refractive index, or lattice constant of the layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 48 through 51 rejected under 35 U.S.C. 103 as being unpatentable over Ubukata in view of Ghosh.

Regarding claim 48, Ubukata does not explicitly disclose, "Wherein further comprising an epitaxial region disposed between two active layers of the plurality of active layers."  "The one or more carrier confinement layers is/are disposed in the epitaxial region."  Ghosh discloses, "Wherein further comprising an epitaxial region disposed between two active layers of the plurality of active layers" (p. [0049] and Fig. 6, pts. 605 and 610).  "The one or more carrier confinement layers is/are disposed in the epitaxial region" (p. [0049] and Fig. 6, pts. 606).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ubukata with the teachings of Ghosh.  In view of the teachings of Ubukata regarding a laser device having an active layer, the additional inclusion of multiple active layers separated by tunnel junctions as taught by Ghosh would enhance the teachings of Ubukata by enabling an increase in output power.

Regarding claim 49, Ubukata does not explicitly disclose, "Wherein the epitaxial region further comprises a tunnel junction."  Ghosh discloses, "Wherein the epitaxial region further comprises a tunnel junction" (p. [0049] and Fig. 6, pts. 610).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ubukata with the teachings of Ghosh for the reasons provided above regarding claim 48.  

Regarding claim 50, Ubukata does not explicitly disclose, "Wherein the epitaxial region further comprises one or more spacer layers."  "Wherein the spacer layer is disposed between the tunnel junction and the active layer adjacent to the tunnel junction."  Ghosh discloses, "Wherein the epitaxial region further comprises one or more spacer layers" (Fig. 6, pts. 605, 606, and 610, where each of layers 605, 606, and 610 are separated from one another by unlabeled layers).  "Wherein the spacer layer is disposed between the tunnel junction and the active layer adjacent to the tunnel junction" (Fig. 6, pts. 605, 606, and 610, where each of layers 605, 606, and 610 are separated from one another by unlabeled layers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ubukata with the teachings of Ghosh for the reasons provided above regarding claim 48.  

Regarding claim 51, Ubukata does not explicitly disclose, "Wherein further comprising an epitaxial region disposed between any two active layers of the plurality of active layers."  "The one or more carrier confinement layers is/are disposed in the epitaxial region between any two active layers of the plurality of active layers."  Ghosh discloses, "Wherein further comprising an epitaxial region disposed between any two active layers of the plurality of active layers" (p. [0049] and Fig. 6, pts. 605).  "The one or more carrier confinement layers is/are disposed in the epitaxial region between any two active layers of the plurality of active layers" (p. [0049] and Fig. 6, pts. 606).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ubukata with the teachings of Ghosh for the reasons provided above regarding claim 48.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hara et al. (Hara, US Pub. 2009/0296768) is cited for teaching a VCSEL emitting at 780nm using an InGaAsP based active layer.
Bour et al. (Bour, US Pub. 2004/0161005) is cited for teaching that a laser device may be embodied as either an edge emitting laser or a vertical cavity laser.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828